petition in Docket No. 66961 does not articulate a basis for relief, we are
                 not persuaded by his argument in Docket No. 66848 that his
                 constitutional rights were violated by being required to attend the status
                 conference in person.' Accordingly, we deny the writ petition in Docket
                 No. 66961.
                              It is so ORDERED.


                                                                                          , J.
                                                             Hardesty


                                                                     sl   ieloWd;         , J.
                                                             Douglas


                                                                                          ,J.




                 cc: Hon. Connie J. Steinheimer, District Judge
                      Russell
                      Demetras & O'Neill
                      Washoe District Court Clerk




                        'Russell's writ petition in Docket No. 66961 also appears to take
                 issue with the district court's decision to not strike a document filed by the
                 defendant. A review of the November 7, 2014, order, however, reveals no
                 discussion or ruling on such an issue. Accordingly, we decline to further
                 consider that issue. See NRAP 21(a)(4) (requiring the petitioner to provide
                 this court with the documentation necessary to understand the matters
                 set forth in the writ petition).


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e